Citation Nr: 1456072	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-27 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1979 to September 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office, in St. Louis, Missouri.  Jurisdiction of this matter has since been transferred to the VA Regional Office (RO) in New Orleans, Louisiana.

In September 2013, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In a February 1988 rating decision, the RO denied service connection for a left knee disability.  The Veteran did not file a Notice of Disagreement, submit any additional evidence within one year of that rating decision, or take any further steps to appeal that determination.

2.  Evidence received since the February 1988 rating decision with respect to a left knee disability is new and material because it had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of the rating decision, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a left knee disability.

3.  The Veteran has a current left knee disability that is etiologically related to several in-service injuries.

CONCLUSIONS OF LAW

1.  The February 1988 rating decision denying the Veteran's claim of service connection for a left knee disability is final.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The criteria for reopening the claim of service connection for a left knee disability have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

I.  New and Material Evidence

The Veteran filed a claim of entitlement to service connection for a left knee disability in August 1987.  The RO in Los Angeles, California, denied that claim in a February 1988 rating decision.  The Veteran did not file a Notice of Disagreement or take any further steps to perfect an appeal of that rating decision.  Also, no new and material evidence was received within the year following the rating decision.  Therefore, the February 1988 rating decision became final.  38 U.S.C. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  See Shade, 24 Vet. App. at 119-20.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A finding of "new and material" evidence does not mean that the case will be allowed, just that the case will be reopened and new evidence considered in the context of all other evidence for a new determination of the issues.  Smith v. Derwinski, 1 Vet. App. 178, 179-80 (1991); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The claim was previously denied because, in the February 1988 rating decision, the RO determined that the Veteran had a pre-existing left knee injury when he entered service and, further, that no disease or injury during service had "significantly aggravated" his knee injury beyond its natural progression.  See February 1988 Rating Decision.

Since that denial, the Veteran has submitted, among other evidence, his own testimony at the September 2013 Board hearing and additional treatment records establishing severe degenerative changes of his left knee requiring total knee replacement (TKR) surgery.  At the Board hearing, the Veteran testified regarding the condition of his knee upon entry, the multiple, documented, in-service left knee injuries, and the relationship between his post-service left knee troubles and the in-service injuries.  As noted above, when evaluating whether evidence is new and material, it must be presumed to be credible.  Justus, 3 Vet. App. at 513.

The evidence submitted by the Veteran has not been previously submitted to agency decision makers and, therefore, is "new" for purposes of a claim to reopen.  38 C.F.R. § 3.156(a).  The evidence, if considered credible, establishes that the Veteran did not have a pre-existing knee injury and that the in-service injuries to his left knee caused serious, continuing left knee problems.  The evidence also indicates that the Veteran's current left knee disability may be associated with the in-service left knee injuries, so the Veteran would be entitled to a VA examination to establish a nexus between the in-service injuries and his current disability.  McLendon v. Nicholson, 20 Vet.App. 79, 82-86 (2006).  Therefore, the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating his claim.  See Shade, 24 Vet. App. at 117 and 122-23.  For these reasons, the Board finds the newly submitted evidence material.

Because the Board finds that the evidence received since the last final denial is both new and material, the requirements to reopen the claim have been met.  The Board grants the Veteran's request to reopen his claim for entitlement to service connection for a left knee disability.

II.  Service Connection:  Left Knee Disability

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2002).  The term "noted" denotes only such conditions that are recorded in examination reports.  38 C.F.R. § 3.304(b).  The existence of a condition prior to service reported by the Veteran as medical history does not constitute notation of that condition, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  Id.

The Veteran indicated on his June 1979 Report of Medical History that he had "trick or locked knee."  The examining physician noted in the comments section of that report that the Veteran had "fluid [left] knee - [occasionally] symptomatic."  The Board notes that the instructions for this section are for taking medical history, not the results of an examination.  The report on the June 1979 enlistment examination contains no indication of any left knee swelling or other left knee abnormalities.  In fact, the examining physician marked "normal" for lower extremities.  On the basis of the physical examination, the Veteran was considered fit for enlistment.

The Board finds that the above-described evidence is insufficient to establish that a pre-existing left knee condition was noted at the Veteran's entrance into service.  38 C.F.R. § 3.304(b)(1) ("History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions...").  There is no evidence, much less "clear and unmistakable" evidence, demonstrating that the Veteran had a pre-existing left knee disability when he entered active service.  38 C.F.R. § 3.304(b).  Because the evidence is against finding a pre-existing left knee disability, the presumption of soundness applies.  Id.

Legal Standards for Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran's current left knee disability includes total knee replacement surgery due to arthritis.  See July 2012 VA Examination ("severe arthritic changes in the knee which led up to his total left knee arthroplasty").  Arthritis is included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology apply.  In addition, a chronic disease listed in 38 C.F.R. § 3.309 will be considered to have been incurred in or aggravated by service if it became manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  38 C.F.R. § 3.307(a)(3).

Facts and Analysis

As already noted and as well documented in the Veteran's service treatment records, the Veteran suffered a number of left knee injuries during his active service.  See September 2013 Statement of Veteran (setting forth a detailed medical timeline); July 2012 VA Examination (providing a summary of the Veteran's medical history as it relates to his left knee).  Those left knee injuries resulted in diagnoses of, among others, a meniscal tear and chronic lateral ligament strain of the left knee.  See, e.g., September 1983 Chronological Record of Medical Care ("indications for surgical repair of torn meniscus [left] knee"); July 1983 Chronological Record of Medical Care (diagnosis of "chronic lateral ligament strain of the [left] knee" after Veteran "felt a pop of [left] knee (lateral region)").  The July and September 1983 service treatment records are particularly significant, because they indicate that, at the time of the Veteran's discharge, he had a chronic knee condition (to include a torn meniscus) that would likely require surgery.  In a September 1987 statement, his private treating physician noted a then-current diagnosis:  "Internal derangement, left knee, torn medial meniscus and calcified joint bodies."  The private physician performed arthroscopic surgery.  While he did not specifically opine on a relationship between the post-service condition and the in-service events, the Board interprets his statement as indicating a continuity of symptomatology and, moreover, that the torn medial meniscus in 1987 was the same condition initially diagnosed during his active service in 1981 and again during service in 1983.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008) ("the Board decides...which of the competing medical opinions or examination reports is more probative of the medical question at issue").

VA provided a July 2012 examination with respect to the Veteran's left knee, but the VA examiner only provided an opinion regarding aggravation of an assumed pre-existing left knee condition.  As already discussed, the Board finds that the entrance examination did not "note" a left knee disability and the evidence does not otherwise demonstrate the Veteran had a left knee disability at entrance, so he is presumed sound.  38 C.F.R. § 3.303(b).  Aggravation, therefore, is not at issue.  Id.  Rather, as in-service injuries and a current disability are established, the question before the Board is whether the current disability is etiologically related to the in-service left knee injuries.  Shedden, 381 F.3d at 1167.  Unfortunately, there is no unequivocal medical opinion of record regarding an etiological link between the current condition and the in-service injuries.  Rather than remand the matter for additional development, though, the Board finds that there are sufficient facts to favorably apply the benefit-of-the-doubt doctrine.  

Although the September 1983 separation examination fails to indicate any abnormality of the knee, contemporaneous service medical records (four days prior to his discharge) diagnose a torn meniscus that required surgery.  While the Board may not reach medical conclusions without the benefit of medical evidence, it would not be proper to deny or delay resolution of the claim on the basis of facially implausible medical theories.  In this case, the Board finds it highly implausible that the Veteran's torn meniscus resolved between the September 1983 diagnosis and his discharge four days later.  Moreover, the Veteran has provided convincing, credible testimony of a continued diagnosis by a VA physician of the same knee problem within one year of his discharge.  See September 2013 Hearing Tr. at pp. 14-15.  The evidence is at least suggestive of symptoms satisfying the criteria for a compensable rating.  See, e.g., 38 C.F.R. § 4.71a, Diagnostic Codes 5257 and 5258.  Additionally, the Veteran's testimony and the available treatment records indicate that, despite several surgeries since his active service, the Veteran's subjective symptoms have been continuous, though with some improvement after the surgeries.  See, e.g., September 1987 Private Treatment Note (indicating, post-surgery, continued complaints of pain and discomfort); July 1987 Private Treatment Note (documenting x-ray results indicating osteoarthritic changes in the left knee of the then-26 year old Veteran).  As discussed above, the Veteran required TKR at age 46 due to severe arthritis.  See October 2006 Private Evaluation (indicating the presence of "severe osteoarthritic [left knee] joint" that required corrective surgery); July 2012 VA Examination.  The medical evidence is sufficient to, at least, place in equipoise the issue of a causal relationship between the Veteran's current left knee disability and his many in-service left knee injuries.

The Board finds that the evidence is at least in equipoise and is sufficient to decide the claim, so entitlement to service connection for a left knee disability is granted.  Gilbert, 1 Vet. App. at 53-56.  The Board need not discuss the VA's fulfillment of its duties to notify and assist, because the Veteran's claim has been granted and the Veteran could suffer no prejudice from any deficiencies.









	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened.

Entitlement to service connection for a left knee disability is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


